IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                January 27, 2010 Session

              CHRISTOPHER LOVIN v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Claiborne County
                       No. 12,557   E. Shayne Sexton, Judge


           No. E2009-00939-CCA-RM-PC - FILED NOVEMBER 10, 2010


The Petitioner, Christopher Lovin, appeals the Claiborne County Criminal Court’s denial of
post-conviction relief from his conviction for felony murder in the perpetration of aggravated
child abuse. On appeal, he contends that trial counsel rendered ineffective assistance by (1)
failing to object to the State’s amendment of his indictment, (2) failing to examine and rebut
the State’s medical witnesses properly, (3) failing to object to the State’s use of
demonstrative evidence, and (4) failing to object to the State’s presentation of two theories
of causation. We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the Court, in which N ORMA M CG EE O GLE
and D. K ELLY T HOMAS, J R., JJ., joined.

Jason D. Demastus, Chattanooga, Tennessee, for the appellant, Christopher Lovin.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; William Paul Phillips, District Attorney General; and Jared Ralph Effler, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       The Petitioner was convicted of felony murder in the perpetration of aggravated child
abuse and sentenced to life imprisonment. This court affirmed the judgment of the trial court
and recited the facts of this case in the Petitioner’s direct appeal:

                    At 1:12 A.M. on October 16, 2000, Cindy Gerralls and
              Rita Hurst, emergency medical technicians with the Claiborne
              County Ambulance Service, were dispatched to a Tazewell
residence occupied by the [Petitioner], Christopher Lovin, and
his fiancé, Bonnie Raske. Ms. Raske, the mother of the victim,
four-month-old Caylis Lovin, was outside directing the
emergency unit to the proper location. Within four minutes of
the dispatch, Ms. Gerralls and Ms. Hurst arrived, finding the
[Petitioner], the father of the victim, inside the residence
kneeling over his son. The [Petitioner] had his left arm under a
pillow and his right hand on the victim’s abdomen. As Ms.
Gerralls entered the room, the [Petitioner] remarked, “I can’t do
anything more, I’ve been doing this for 30 or 45 minutes.”
Because the victim was born three months prematurely and had
been cared for in the neonatal intensive care unit at the
University of Tennessee Medical Center, he was connected to an
apnea monitor at the time the emergency personnel arrived. Ms.
Gerralls determined that the victim had no pulse, was “very,
very cold and blue and was not breathing.” There was no sound
of alarm from the monitor during the period the emergency
technicians were at the residence. Ms. Gerralls and Ms. Hurst
transported the victim by ambulance to the Claiborne County
Hospital emergency room, arriving precisely 15 minutes after
the original dispatch. The medical staff was able to generate a
heart rate but was unable to establish spontaneous respiration.
After approximately one hour at the emergency room, the victim
was transported to East Tennessee Children’s Hospital in
Knoxville.

       Dr. Joseph Child, a pediatric intensivist, and one of his
associates, Dr. Jeff Queen, treated the victim upon his arrival at
Children’s Hospital. Dr. Child determined that the victim had an
extreme buildup of acid in the bloodstream which was the result
of either a prolonged period of oxygen deprivation or very low
blood pressure. With the assistance of other specialists, Dr.
Child was able to determine that there was blood around the
surface of the brain and between the hemispheres. The brain was
swollen and a CAT Scan indicated that there was no blood flow.
Dr. Child described the victim as “cold” and “gray.” The
victim’s kidneys were failing and the retinas of each eye were
covered with blood. Treatment was unsuccessful and death
resulted from oxygen deprivation.



                               -2-
       Bobby Morelock, a detective with the Claiborne County
Sheriff’s Department, questioned the [Petitioner] while the
victim was still alive. The [Petitioner] made the following
statement:

              He was pale all day and coughing and
      turning colors. Mom got him out of his swing
      once to check on him. Everything was pretty
      normal seemed like. He was still pale, gurgling a
      little but he was breathing. I told Bonnie he was
      sick, he was just kind of lifeless throughout
      yesterday and last night. Caylis was asleep when
      Bonnie went to bed around 12:00. Bonnie fed
      Caylis before she went to bed. Caylis was crying
      around 12:30 A.M. and Bonnie asked what he
      was crying for. I was trying to hook up the heart
      monitor on him. I fed him before I tried to hook
      up the heart monitor but I never got the monitor
      hooked up. I got his breathing treatments ready
      but Bonnie already had everything ready in the
      treatment. Caylis was on the couch and asleep so
      I got the breathing tube and put it close to Caylis’s
      nose so I wouldn’t wake him back up. When I got
      the treatment started and put the hose up to his
      nose, I held it there until it was done, about five
      minutes. I then put up ... the breathing treatment.
      I then went to get his stuff to change his diaper
      and wipe him off. When I got his clothes off, I
      noticed he wasn’t breathing. One of the reasons I
      took his clothes off was to hook his monitor back
      up. I didn’t see any response to him. I picked him
      [up] and didn’t feel nothing. I had my left hand on
      the back of his head, holding it up and just kind of
      shook it, saying, Caylis, Caylis, hoping he would
      shake out of it. I leaned down and gave him a puff
      of air and looked over at the monitor and it was
      showing nothing. I laid him back down on the
      couch and began CPR. I was trying for around
      five minutes. I was just trying to get him back. I
      kept screaming for Bonnie for a while. [I] never

                               -3-
       moved him from the couch. I kept giving him
       puffs and pushing on his chest sometimes. I had
       to push a little harder because he never would do
       nothing. Bonnie got up and panicked and I was
       cussing at Bonnie because she just kept running
       through the house there and I said go-go call an
       ambulance, he’s not breathing. She left to call and
       I just kept trying to get him breathing. Every time
       I quit, the monitor would quit. The ambulance
       people got there and didn’t bring nothing inside
       with them. They just picked him up and carried
       him to the ambulance when they came in. I just
       unhooked the plugs from the monitor.

        On the day following his initial statement, the [Petitioner]
was questioned by TBI Agent Steve Vinsant and Detective
Morelock. By the time of this interview, the victim had died.
Each of the officers recalled that the [Petitioner] had
acknowledged that he was alone with the victim at the time the
victim stopped breathing. They also remembered that the
[Petitioner] never made mention of either shaking, striking, or
dropping the victim. The [Petitioner] was arrested for murder on
October 19, three days after the initial hospitalization.

        Agent Vinsant recalled that during questioning, the
[Petitioner] suggested that the emergency personnel may have
injured the victim by jumping off the porch without properly
supporting the head. Agent Vinsant recalled that the [Petitioner]
had speculated that the rib fractures may have been due to his
efforts at CPR. According to the officer, the [Petitioner] had
stated that Ms. Raske had been in bed for over an hour before he
called for medical assistance.

        Dr. Child described infants generally as having large,
heavy heads as compared to the rest of the body and having
weak neck muscles, thereby making them particularly
susceptible to a brain injury due to shaking. It was his opinion
that the death of the victim, which occurred within hours after
he was transported to Children’s Hospital, was due to Shaken
Infant Syndrome, which involves a tearing of the blood vessels

                                -4-
that support the brain. Dr. Child described the force required to
cause the injuries to the victim as “severe” and “violent” in
which “the head is just cracking like a whip at the neck.” He
also found internal bleeding into the abdomen as a contributing
cause of death. The spleen was fractured, the liver was torn in
three places, and the left kidney and adrenal gland were bruised
and damaged, injuries which, in Dr. Child’s opinion, “would
have eventually led to this baby’s death....” It was his
assessment that the injuries to the internal organs were the result
of “blunt force,” which had been “directly applied,” a force
different from that causing the damage to the head.

        Dr. Sandra Elkins, the Director of Autopsy Services and
Forensic Pathology at the University of Tennessee Medical
Center, and who also serves as Medical Examiner for Knox
County, performed the autopsy. She also identified two separate
areas of critical injury, either of which would cause death: head
trauma qualifying as Shaken Infant Syndrome and blunt force
injuries to the chest and abdomen. Dr. Elkins’ findings included
subdural hematoma or blood clotting on the surface of the brain,
retinal hemorrhaging, rib fractures due to a compressing force,
pulmonary contusions to the lungs, and severe internal bleeding
due to lacerations of the liver and the spleen.

       Dr. Elkins described these injuries as very uncommon in
infants and, in her opinion, far too severe to result from a fall to
the floor or any attempt at cardiopulmonary resuscitation. Dr.
Murray Kevin Marks, a forensic anthropologist, assisted in the
autopsy. He described a variety of rib fractures ranging from
“creases” to “complete breaks.” It was his opinion that the
fractures were due to significant external pressure on the right
front of the chest.

       Ronald Ford, a pediatrician at Children’s Hospital,
described the victim as comatose but still alive upon his
admission to the intensive care unit. Due to the signs of brain
trauma and the resulting brain swelling, it was Dr. Ford’s
opinion that the victim had died of “very violent shaking.” It
was Dr. Ford’s further assessment that because of the extensive



                                -5-
nature of the injury, the victim’s brain was no longer able to
send signals to the other organs to maintain their function.

        Bonnie Raske, the 18-year-old mother of the victim,
testified as a defense witness. She stated that the premature birth
of the victim had caused breathing difficulties to such an extent
that he required an apnea monitor. Ms. Raske confirmed that
while the victim was born on June 11, he was not released from
the hospital until September 2 and had been in her home for less
than a month and a half at the time of his death. She described
the victim as “always coughing, throwing up, he wouldn’t hold
his formula down.” According to Ms. Raske, the victim was
re-hospitalized, treated for pneumonia, and released about one
week prior to his death. Seven months pregnant with a second
child by the time of trial, Ms. Raske described the [Petitioner]
as a loving father. She claimed that only hours prior to the
episode that led to his death, the victim had stopped breathing
and that she had revived him by shaking him and breathing into
his mouth. Ms. Raske stated that the victim “constantly quit
breathing” as indicated by his apnea monitor alarm. On the
evening of the victim’s last hospitalization, Ms. Raske and the
[Petitioner] had bought wine and had drinks. According to Ms.
Raske, she became intoxicated, went to bed, and asked the
[Petitioner] to take care of the victim. She recalled being
awakened when the [Petitioner] began to scream that the victim
was not breathing. At the [Petitioner]’s direction, Ms. Raske
called 911 while the [Petitioner] administered CPR, using “both
hands.”

        The [Petitioner], testifying at trial in his own behalf,
contended that he had planned a romantic evening with his
fiancé and that after dinner, their lovemaking was interrupted
when Ms. Raske became ill from too much wine. The
[Petitioner] claimed that he later gave the victim his medication
and prepared him for bed. The [Petitioner] stated that the apnea
monitor alarm sounded as the victim stopped breathing. While
acknowledging that he had shaken the victim’s leg, the
[Petitioner] claimed that he had done so gently in an effort to
revive the victim and then breathed air into his mouth. The
[Petitioner] testified that he began CPR by using an index finger

                                -6-
              on the chest and that when there was no response, he screamed
              for help from Ms. Raske, who was too dazed to assist. The
              [Petitioner] stated that he then made contact with the victim’s
              upper stomach in an effort to perform CPR and increased
              pressure to the area just above the navel. He described the
              pressure he applied with his hands as “more than I was realizing
              at the time.” The [Petitioner] stated that he believed the victim
              was either dying or dead by the time the ambulance arrived. He
              described himself as in shock and acknowledged that he had
              squeezed the victim “so hard ... my arms were shaking” as he
              attempted resuscitation. The [Petitioner] also admitted shaking
              the victim but was unable to say how hard. It was his contention
              that the medication had caused the victim to stop breathing.

State of Tennessee v. Christopher Lovin, No. E-2002-01231-CCA-R3-CD, Claiborne
County, slip op. at 1-5 (Tenn. Crim. App. Oct. 31, 2003).

       The Petitioner filed a post-conviction petition that the trial court denied after a
hearing. This court affirmed the trial court’s judgment. Christopher Lovin v. State, No.
E2006-01883-CCA-R3-PC, Claiborne County, slip op. (Tenn. Crim. App. July 5, 2007). The
supreme court granted the Petitioner’s application for appeal and held that this court erred
in denying the Petitioner’s motion to dismiss his retained appellate counsel and to represent
himself on appeal. The court vacated this court’s judgment and remanded the case to this
court with instructions that we remand the case to the trial court for a hearing to determine
whether the Petitioner knowingly and voluntarily waived his right to post-conviction counsel.
Lovin v. State, 286 S.W.3d 275 (Tenn. 2009). The record reflects that the trial court
determined that the Petitioner did not knowingly and voluntarily waive his right to counsel
and appointed counsel. The Petitioner then, through counsel, filed his post-conviction
appellate brief with this court.

       At the post-conviction hearing, the Petitioner testified that trial counsel was deficient
for allowing the State to present two theories of death, one involving Shaken Infant
Syndrome and the other involving internal organ injuries. The Petitioner said that trial
counsel should have requested that the State elect which injury was the cause of death. He
said that forcing the State to elect a single theory of the cause of death would ensure an
unanimous jury verdict based on a single theory.

       The Petitioner testified that although trial counsel argued that the Petitioner injured
the victim during CPR, trial counsel should have also argued that the injuries were caused
by the Petitioner’s attempts to remove improperly administered medication. The Petitioner

                                              -7-
said he turned the victim upside down, squeezed his stomach, and shook the victim in an
effort to dislodge the medication. He agreed that he explained these resuscitation efforts
during the trial, but he said trial counsel failed to ask the State’s medical experts if the
Petitioner’s attempts to remove the medication could have caused the victim’s injuries.

        The Petitioner testified that trial counsel failed to hire medical experts to rebut the
testimony of the State’s experts. He was unaware that trial counsel sent the victim’s autopsy
report and other medical records to Dr. Randall Pedigo for review. He was also unaware that
Dr. Pedigo concluded that no reasonable medical expert would refute the conclusions of the
State’s experts. The Petitioner said that he did not have medical experts at the post-
conviction hearing who would refute the medical testimony from the trial but that he asked
his post-conviction counsel several times to learn the cost of hiring a medical expert and that
counsel failed to do so. He also said his post-conviction attorney failed to comply with his
request to subpoena the doctors who testified at the trial.

        The Petitioner testified that he spoke with Emergency Medical Technicians (EMT)
Rita Hurst and Cindy Gerralls on the night the victim was injured. Ms. Gerralls testified at
trial, while Ms. Hurst did not. The Petitioner said that trial counsel should have called Ms.
Hurst to testify at trial because her testimony would have supported his statement that he
improperly administered the victim’s medication. He said that Ms. Hurst’s report stated she
was unable to insert a breathing tube into the victim because of excess secretions in his
airway. He said he told Ms. Gerralls that he gave the victim’s medication improperly. He
noted that his statement to Ms. Gerralls was contained in her written report. He agreed that
the medical experts at trial did not state that medicine or congestion killed the victim.

        Trial counsel testified that he began working as a public defender in 1990 and that he
dealt exclusively with criminal defense law. He said he had represented many defendants
charged with murder. He said he discussed trial strategy with the Petitioner and that they
agreed that it was best to go with a single theory of defense based on the Petitioner’s claim
that the victim’s injuries were accidental.

        Trial counsel testified that the Petitioner told him of his attempts to perform CPR and
his attempts to remove medication that he improperly administered. He said he asked the
State’s medical experts if the victim’s injuries could have occurred accidentally or through
the improper use of CPR. He could not recall if he asked them if the injuries could have
occurred during the Petitioner’s attempts to remove medication.

       Trial counsel testified that he consulted Dr. Pedigo to determine if he could present
a defense based on medical testimony. He said that Dr. Pedigo concluded that the injuries
were most consistent with a violent assault and did not appear to be consistent with

                                              -8-
accidental injuries caused during CPR. He said Dr. Pedigo’s findings were consistent with
the findings of the State’s medical experts, including those of Dr. Sandra Elkins. Trial
counsel said he met with Dr. Elkins to discuss the medical evidence. During that discussion,
he asked Dr. Elkins many questions, some of which were prepared by Dr. Pedigo.

        Trial counsel testified that he had access to the EMT reports made by Ms. Gerralls and
Ms. Hurst. He said Ms. Hurst’s report stated that the victim’s airway was congested with
secretions. While he admitted that Ms. Hurst’s statement was consistent with the Petitioner’s
testimony that the victim was congested, he did not think that her statement would be helpful
to the Petitioner’s case. He said he was unaware of any beneficial information that Ms. Hurst
could have added to the testimony given by Ms. Gerralls at trial.

       At the conclusion of the hearing, the trial court stated:

                       I have listened to the testimony of . . . the petitioner, and
              also . . . trial counsel, and the Court is of the opinion that in
              applying the Strickland standard that I am required to apply, that
              any . . . harm or prejudice that might have occurred through
              [trial counsel’s] ineffectiveness did not . . . sufficiently prejudice
              the [Petitioner] or the verdict in this case to the extent that relief
              should be granted. I’m not saying by inference that [trial
              counsel] was ineffective. I recall this case specifically. This was
              a very difficult case . . . . [The petitioner] was afforded a very
              admirable defense. [Trial counsel] and his staff, along with all
              the other public defender attorneys and investigators,
              investigated and fleshed this case out as best as it could be
              fleshed.

              [With regard to the tissue box demonstration] [trial counsel]
              might have objected to that, and the way I’m recalling that, it
              just happened . . . whether or not an objection would have cured
              a problem, I don’t know. It was a dramatic setting and it
              certainly had an impact on this jury.

              [With regard to amending the indictment] . . . this Court would
              have granted the request to amend the indictment over the
              objection of the [Petitioner], so I don’t think that there is . . . any
              claim or there’s any legitimate proof that . . . [an objection]
              would have changed the outcome of this trial or that would have
              changed whether or not [trial counsel] was effective.

                                                -9-
              ...

              [With regard to the medical testimony,] [i]t’s clear that the
              defense did an adequate job in seeking expert assistance to
              protect [the petitioner’s] claim concerning the . . . nature of the
              injuries. The engagement of Dr. Pedigo was an important factor
              in that regard . . . I think that the defense counsel . . . addressed
              that issue as best as they could . . . .

              ...

              [With regard to] the question whether or not the State should
              have been required to elect a theory . . . this court routinely gives
              jury unanimity charges when there is a situation that a jury
              might return a verdict [based only on] . . . one separate offense
              . . . where the allegations of proof [show] . . . multiple offenses.
              In this particular case, the State has relied on multiple theories
              . . . but the act by the [Petitioner] in this case . . . the single act
              could have brought about death in either fashion, so I don’t
              think there is any merit to that.

       The burden in a post-conviction proceeding is on the Petitioner to prove his
allegations of fact by clear and convincing evidence. T.C.A. § 40-30-110(f) (2006);
Dellinger v. State, 279 S.W.3d 282, 294 (Tenn. 2009). Once a petitioner establishes the fact
of counsel’s errors, the trial court must determine whether those errors resulted in the
ineffective assistance of counsel. Dellinger, 279 S.W.3d at 293; see Strickland v.
Washington, 466 U.S. 668, 687-88, 694 (1984).

        On appeal, we are bound by the trial court’s findings of fact unless we conclude that
the evidence in the record preponderates against those findings. Fields v. State, 40 S.W.3d
450, 456-57 (Tenn. 2001). Because they relate to mixed questions of law and fact, we review
the trial court’s conclusions as to whether counsel’s performance was deficient and whether
that deficiency was prejudicial under a de novo standard with no presumption of correctness.
Id. at 457. Post-conviction relief may only be given if a conviction or sentence is void or
voidable because of a violation of a constitutional right. T.C.A. § 40-30-103 (2006).

       Under the Sixth Amendment to the United States Constitution, when a claim of
ineffective assistance of counsel is made, the burden is on the petitioner to show (1) that
counsel’s performance was deficient and (2) that the deficiency was prejudicial. Strickland,
466 U.S. at 687; see Lockhart v. Fretwell, 506 U.S. 364, 368-72 (1993). A petitioner will

                                               -10-
only prevail on a claim of ineffective assistance of counsel after satisfying both prongs of the
Strickland test. See Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997). The performance
prong requires a petitioner raising a claim of ineffectiveness to show that the counsel’s
representation fell below an objective standard of reasonableness or “outside the wide range
of professionally competent assistance.” Strickland, 466 U.S. at 690. The prejudice prong
requires a petitioner to demonstrate that “there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different.” Id.
at 694.

        Our supreme court has held that attorneys should be held to the general standard of
whether the services rendered were within the range of competence demanded of attorneys
in criminal cases. Further, the court stated that the range of competence was to be measured
by the duties and criteria set forth in Beasley v. United States, 491 F.2d 687, 696 (6th Cir.
1974), and United States v. DeCoster, 487 F.2d 1197, 1202-04 (D.C. Cir. 1973). See Baxter
v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Also, in reviewing counsel’s conduct, a “fair
assessment of attorney performance requires that every effort be made to eliminate the
distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged
conduct, and to evaluate the conduct from counsel’s perspective at the time.” Strickland, 466
U.S. at 689. “Thus, the fact that a particular strategy or tactic failed or even hurt the defense
does not, alone, support a claim of ineffective assistance.” Cooper v. State, 847 S.W.2d 521,
528 (Tenn. Crim. App. 1992). Deference is made to trial strategy or tactical choices if they
are informed ones based upon adequate preparation. Hellard v. State, 629 S.W.2d 4, 9 (Tenn.
1982); see DeCoster, 487 F.2d at 1201.

                                                I

       The Petitioner contends that trial counsel rendered ineffective assistance by failing to
object to the State’s amendment of the Petitioner’s indictment. The State contends that trial
counsel’s performance was not deficient because the amendment removed surplus language
but did not change the offense charged or the underlying facts. We hold that the trial court
properly found that trial counsel was not ineffective by not objecting to the amendment.

       The indictment charged that the Petitioner “on or about October 15-16, 2000, . . . did
unlawfully, feloniously, and recklessly kill CAYLIS LOVIN during the perpetration of
aggravated child abuse, in violation of T.C.A. 39-13-202.” Before trial, the State filed a
motion to amend the indictment by deleting the word “recklessly.” Trial counsel did not
object to the amendment.




                                              -11-
      At the time of the offense, the first degree murder statute provided:

             39-13-202 First degree murder.

             (a) First degree murder is:

             ...

             (2) A killing of another committed in the perpetration of or
             attempt to perpetrate any first degree murder, arson, rape,
             robbery, burglary, theft, kidnapping, aggravated child abuse,
             aggravated child neglect, or aircraft piracy; . . .

             (b) No culpable mental state is required for conviction under
             subdivision (a)(2) . . . except the intent to commit the
             enumerated offenses or acts in such [subdivision].

T.C.A. § 39-13-202(a)(2), (b) (Supp. 2000) (amended 2002, 2007). The aggravated child
abuse statute provided:

             39-15-402 Aggravated child abuse and neglect.

             (a) A person commits the offense of aggravated child abuse or
             aggravated child neglect who commits the offense of child
             abuse or neglect as defined in § 39-15-401 and:
             (1) The act of abuse or neglect results in serious bodily injury to
             the child; . . .

Id., § 39-15-402(a)(1) (Supp. 2000) (amended 2005, 2009). The offense of child abuse was
defined as:

             39-15-401 Child abuse and neglect.

             (a) Any person who knowingly, other than by accidental means,
             treats a child under eighteen (18) years of age in such a manner
             as to inflict injury or neglects such a child so as to adversely
             affect the child’s health and welfare commits [child abuse or
             neglect].

Id., § 39-15-401(a) (Supp. 2000) (amended 2005, 2006, 2008, 2009).

                                            -12-
        Both the United States and Tennessee constitutions guarantee an accused “the right
to be informed of the nature and cause of the accusation.” State v. Hill, 954 S.W.2d 725, 727
(Tenn. 1997) (citing U.S. Const. amend. VI, XIV; Tenn. Const. art. I, § 9). An indictment
will be deemed valid so long as it provides sufficient information to enable the defendant to
know the accusation to defend, to furnish the trial court an adequate basis for entry of a
proper judgment, and to protect the defendant from double jeopardy. See id. at 727. The
court has likewise stated that “indictments which achieve the overriding purpose of notice
to the accused will be considered sufficient to satisfy both constitutional and statutory
requirements.” State v. Hammonds, 30 S.W.3d 294, 300 (Tenn. 2000). To this end,
“specific reference to a statute within the indictment may be sufficient to place the accused
on notice of the charged offense.” State v. Sledge, 15 S.W.3d 93, 95 (Tenn. 2000). At the
time of the Petitioner’s trial, Rule 7(b) of the Tennessee Rules of Criminal Procedure allowed
an indictment to be amended at any time with the defendant’s consent or, if without the
defendant’s consent, before jeopardy attached and only if “no additional or different offense
is thereby charged and no substantial rights of the defendant are thereby prejudiced.” See
Tenn. R. Crim. P. 7(b) (2000) (amended 2006).

        The indictment, as originally drafted, met the notice requirements. It charged that the
Petitioner committed first degree felony murder in the perpetration of aggravated child abuse
of a named victim on a stated date. The indictment cited the pertinent penal statute. From
this, the Petitioner knew the charge against which he must defend, the court had a basis for
entry of judgment, and the Petitioner was protected from double jeopardy. See State v. Hill,
954 S.W.2d at 727.

         Following its 1995 amendment, the felony murder statute that was in effect at the
time of the crime stated that no culpable mental state, other than that required by the
underlying felony statute, was required. T.C.A. § 39-13-202(b); see 1995 Tenn. Pub. Acts
ch. 460, § 1 (amending felony murder statute to delete element of reckless mental state). The
word “recklessly” in the indictment was surplusage. See State v. Hopper, 695 S.W.2d 530,
535 (Tenn. Crim. App. 1985) (inclusion of element of deliberation in felony murder in
indictment was surplusage and could not have misled the defendant). The statute for the
offense of aggravated child abuse required that the perpetrator act “knowingly.” The
amendment of the indictment to remove the word “reckless” did not change the offense. The
Petitioner was on notice of the required mental state because the indictment named the
underlying felony. Because the amendment was proper under Rule 7(b), there was no basis
for trial counsel to object to the amendment. Further, the Petitioner was not prejudiced by
the amendment because the same offense was charged.

      We have not overlooked the Petitioner’s claim in his brief that his due process rights
were violated by the State’s “surreptitiously sidestepping the indictment procedure and

                                             -13-
allowing the grand jury to indict the Petitioner for felony-murder based on lesser ‘reckless’
conduct when the crime for which he was tried and convicted required the more culpable
standard of ‘knowing’ conduct to be considered.” The original indictment reflects that the
grand jury indicted the Petitioner for recklessly killing the victim while knowingly
committing aggravated child abuse. To the extent that the grand jury found evidence of a
reckless killing, the indictment reflected a more culpable killing than that which would be
legally sufficient to sustain a conviction of felony murder. This theory provided no basis for
trial counsel to have lodged a meritorious objection.

        The trial court did not err in finding that the Petitioner failed to prove that counsel was
ineffective for failing to object to the indictment amendment. The Petitioner is not entitled
to relief.

                                                II

       The Petitioner also alleges that trial counsel was ineffective by failing to examine the
State’s medical witnesses properly and by failing to rebut the State’s expert proof. The State
contends that the trial court properly denied relief on this basis. We agree with the State.

       The Petitioner’s complaints are that trial counsel did not cross-examine the State’s
medical experts about whether the victim’s injuries could be explained by the Petitioner’s
having improperly administered the victim’s medication, that counsel did not present proof
that EMT Rita Hurst noted upon her arrival at the scene that the victim had “so much
secretions” that he could not be intubated, and that counsel did not present defense expert
proof to contradict the State’s expert proof. The record reflects that counsel consulted Dr.
Pedigo, who, after reviewing the autopsy report and speaking with the forensic pathologist
who performed the autopsy, offered his opinion that no reasonable medical expert would
disagree with the conclusions of the State’s experts. Trial counsel had Dr. Pedigo assist him
by providing questions for counsel to ask Dr. Elkins.

        Counsel testified that he met with Dr. Elkins and consulted with the Petitioner about
her statements. He said that Dr. Elkins believed the victim suffered the worst case of child
abuse that she had ever seen and that counsel concluded that he would be unable to find a
reasonable forensic expert who disagreed with her.

       Although the Petitioner complains that counsel should have consulted more than one
medical expert, he failed to present the testimony of another medical expert at the
post-conviction hearing. He failed to establish that there was a qualified expert who counsel
exercising reasonable diligence could have called to rebut the State’s experts.



                                               -14-
       Given this information, counsel had no basis for cross-examining the experts about
improper medication administration. There was also no relevant basis upon which to offer
Ms. Hurst’s testimony or her report of the excess secretions. Likewise, counsel had been
advised that no credible expert would testify that the victim’s death was caused by improper
medication procedure. The Petitioner did not present any expert proof at the hearing to
establish that his theory of improper medication was possible and therefore should have been
pursued by counsel.

                                              III

        The Petitioner contends that counsel was ineffective by failing to object properly to
a demonstration the State had the Petitioner do during cross-examination and that counsel
failed to preserve the issue for the motion for new trial and the direct appeal. The
demonstration consisted of the Petitioner’s actions toward the victim and was performed with
a tissue box representing the victim. The State responds that trial counsel’s objection was
overruled and that the Petitioner has not shown prejudice. We agree with the State.

         Whether to allow a demonstration is a matter for the discretion of the trial court.
State v. Underwood, 669 S.W.2d 700, 704 (Tenn. Crim App. 1994). Like all evidence, the
demonstration must be relevant evidence, and its probative valued must not be substantially
outweighed by the danger of unfair prejudice. Tenn. R. Evid. 401, 403.

              A defendant’s right to a fair trial may be infringed if he is forced
              to perform acts which would unjustly prejudice him. See United
              States v. Doremus, 414 F.2d 252, 253-54 (6th Cir.1969); State
              v. Ronald Bradford Waller, No. E1999-02034-CCA-R3-PC,
              2000 Tenn. Crim. App. LEXIS 558, at * *38-39 (Tenn. Crim.
              App. July 18, 2000, at Knoxville), perm. to app. denied
              (Tenn.2001). Prejudice may arise in cases where the requested
              performance or demonstration would unjustly humiliate or
              degrade the defendant, or where such performance would be
              damaging to the defendant’s image and is irrelevant to an issue
              at trial. Doremus, 414 F.2d at 254.

State v. Detrick Cole, No. W2002–1254-CCA-R3-CD, Shelby County, slip op. at 10 (Tenn.
Crim. App. Nov. 24, 2003) (holding that fingerprinting a capital defendant in front of the jury
during penalty phase of the trial did not violate the defendant’s constitutional rights and was
proper as part of the State’s proof of the defendant’s identity as a person convicted of prior
violent felonies), aff’d, 155 S.W.3d 885 (Tenn. 2005).



                                             -15-
        The record reflects that during the demonstration, trial counsel said, “Your Honor,
I don’t know if he can do that on a box of Kleenex or not, accurately demonstrate . . .” The
trial court ruled that the demonstration would be allowed, subject to it appearing to be
adequately demonstrated. With respect to the demonstration itself, the record before us does
not provide an extensive description of the Petitioner’s actions. The trial record reflects that
the demonstration took place during portions of cross-examination of the Petitioner covering
seven pages of the transcript and that the questions dealt generally with the amount of force
the Petitioner used when he attempted to revive the victim by using CPR and by squeezing
and shaking him. We note that the Petitioner’s theory of defense was that he improperly
medicated and then injured the victim when he attempted to revive him. The Petitioner
admitted shaking the victim and attempting CPR. The manner in which he physically
handled the victim was highly relevant to the central issues in the case. Although the
Petitioner argues that the demonstration was unjustly prejudicial, the record does not provide
clear and convincing proof that the demonstration was inadmissible proof for which counsel
was ineffective for failing to have excluded or for not obtaining appellate relief. The trial
court did not err in denying post-conviction relief.

                                               IV

        In his last issue, the Petitioner contends that trial counsel was ineffective because he
failed to object to the State’s use of two theories of causation for the victim’s death and failed
to require that the State elect a single theory of death. He contends that the jury verdict
against him was improper because it was not unanimous. The State responds that the
prosecution was entitled to rely on evidence that the victim suffered multiple injuries, at least
two of which were severe enough to be fatal, during the perpetration of aggravated child
abuse on the date named in the indictment. We agree with the State that the Petitioner is not
entitled to relief because there was no election or juror unanimity problem.

        The courts of this state have repeatedly held that when evidence is presented of
multiple offenses that would fit the allegations of the charge, the trial court must require the
State to elect the particular offense for which a conviction is sought and must instruct the jury
as to the need for jury unanimity regarding the finding of the particular offense elected. See,
e.g., State v. Brown, 762 S.W.2d 135, 137 (Tenn. 1998); State v. Walton, 958 S.W.2d 724,
727 (Tenn. 1997); State v. Shelton, 851 S.W.2d 134, 136 (Tenn. 1993); Burlison v. State, 501
S.W.2d 801, 804 (Tenn. 1973).

               This election requirement serves several purposes. First, it
               ensures that a defendant is able to prepare for and make a
               defense for a specific charge. Second, election protects a
               defendant against double jeopardy by prohibiting retrial on the

                                              -16-
              same specific charge. Third, it enables the trial court and the
              appellate courts to review the legal sufficiency of the evidence.
              The most important reason for the election requirement,
              however, is that it ensures that the jurors deliberate over and
              render a verdict on the same offense.

State v. Adams, 24 S.W.3d 289, 294 (Tenn. 2000). The requirements of election and a jury
unanimity instruction exist even though the defendant has not requested them. See Burlison,
501 S.W.2d at 804.

        “When the evidence does not establish that multiple offenses have been committed,
however, the need to make an election never arises.” Adams, 24 S.W.3d at 294 (discussing
that no election is required for continuing offenses). Consequently, the trial court may
properly submit to the jury multiple counts embodying different theories for committing a
single offense. See State v. Lemacks, 996 S.W.2d 166, 171-72 (Tenn. 1999) (holding that
no election was required by proving alternative theories of guilt for one offense of driving
under the influence of an intoxicant); State v. Cribbs, 967 S.W.2d 773, 778 (Tenn. 1998)
(holding that counts alleging premeditated and felony murder may be submitted to the jury
for a single murder).

       In the present case, the indictment charged that the Petitioner committed the offense
of felony murder in the perpetration of aggravated child abuse “on or about October 15-16,
2000.” The State presented evidence that the victim had multiple injuries caused by the
Petitioner during one criminal event and that two of the injuries could have been fatal. See
State v. Hodges, 7 S.W.3d 609, 624-25 (Tenn. Crim. App. 1998) (no election required for
conviction of felony murder in the perpetration of or attempt to perpetrate aggravated child
abuse where State presented two alternative means of culpability for a single offense, not two
alternative offenses). The Petitioner was charged with only one offense, and the proof
showed alternative means of committing the offense, not alternative offenses. No election
was required. Trial counsel was not deficient because he did not object to the State’s
alternative theories and did not request a unanimity instruction. The trial court did not err
in denying post-conviction relief on this basis.

        In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.


                                               ___________________________________
                                               JOSEPH M. TIPTON, PRESIDING JUDGE



                                             -17-